Citation Nr: 0209807	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  95-16 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an initial compensable evaluation for 
service-connected left ear hearing loss.  

2. Entitlement to an initial compensable evaluation for 
service-connected tinnitus, prior to June 10, 1999.

3. Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus, effective June 10, 1999.

4. Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities, for the 
period from June 26, 1989 to June 9, 1999.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1995 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for left ear hearing loss with a 
noncompensable evaluation, effective from June 26, 1989, and 
for tinnitus with a noncompensable evaluation, effective from 
June 26, 1989.  The RO also denied entitlement to a 10 
percent evaluation based upon multiple, noncompensable, 
service-connected disabilities.  A notice of disagreement was 
received in June 1995; a statement of the case was issued in 
June 1995; and a substantive appeal was received in June 
1995.  By rating decision in October 1999, the RO granted an 
increased evaluation to 10 percent for service-connected 
tinnitus, effective from June 10, 1999.  

The Board notes that issues previously remanded by the Board 
to the RO in December 1994, have since been withdrawn by the 
veteran, to the extent not granted by the RO, by letter 
received in August 1995.  



FINDINGS OF FACT

1. The veteran's left ear hearing loss is manifested by 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz of no higher than 21 decibels in his left ear, with 
speech recognition ability no lower than 84.  
This constitutes Level I-II hearing.

2. Service connection has not been established for right ear 
hearing loss, and the veteran is not totally deaf in the 
right ear.

3. Prior to June 10, 1999, the veteran's service-connected 
tinnitus was not persistent, but since June 10, 1999, the 
veteran's tinnitus has been recurrent.  

4. The veteran's left ear hearing loss, tinnitus, and stress 
fracture of the third metatarsal of the left foot did not 
clearly interfere with normal employability prior to June 
10, 1999.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for 
service-connected left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 
4.85, 4.87, Tables VI & VII, Diagnostic Code 6100 (1988); 
38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Tables VI & VII, 
Diagnostic Code 6100 (2001).

2. The criteria for entitlement to an initial compensable 
evaluation for service-connected tinnitus, prior to June 
10, 1999, have not been met and there are no schedular 
criteria for an evaluation in excess of 10 percent, 
effective June 10, 1999.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1988); 38 C.F.R. § 4.87, Diagnostic Code 6260 (effective 
June 10, 1999).

3. The criteria for entitlement to a 10 percent evaluation 
for multiple noncompensable disabilities, for the period 
from June 26, 1989 through June 9, 1999, have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 3.324 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, reports 
of VA examinations, and statements from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
evaluation of service-connected hearing loss and tinnitus and 
for a 10 percent evaluation for multiple noncompensable 
disabilities.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The veteran was provided specific notice of the 
regulations implementing the VCAA in the February 2002 
supplemental statement of the case.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified him of the 
information and evidence necessary to substantiate the 
claims. 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

I. Factual Background

The veteran's service medical records note that he was placed 
on a "profile" for sensorineural hearing loss due to noise 
exposure and the veteran underwent several evaluations for 
bilateral hearing loss.  Service medical records also note 
complaint of ringing in the ears in April 1966.  

The veteran filed an initial claim for service connection for 
hearing loss in June 1989.  A June 1987 VA outpatient 
treatment record noted complaints of increased hearing 
deterioration.  No hearing loss or tinnitus was noted on 
VA examination in September 1989.  

A May 1988 medical report from a private physician noted that 
the veteran stopped working in January 1987 due to back pain.  
An income statement to VA in August 1989, stated that the 
veteran ceased employment with United States Border Patrol in 
June 1987 due to degenerative arthritis of the spine. 

A VA ENT examination was conducted in February 1995.  The 
veteran reported noise exposure during service and indicated 
that he had inconstant ringing in his left ear.  The examiner 
provided an impression of bilateral sensorineural hearing 
loss, mild in the right ear, mild-to-moderate in the left 
ear, with intermittent high frequency tinnitus in the left 
ear.  A audiology evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
10
20
30
LEFT

10
10
20
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  
The average pure tone threshold in the left ear was reported 
to be 21 decibels.

In his VA Form 9, substantive appeal, received in June 1995, 
the veteran stated that he lost his employment with United 
States Customs in 1987 due to his hearing loss.  He stated 
that he failed to hear another officer's instructions.  He 
further stated that his hearing had come worse since that 
time and multiple sources of noises rendered him unable to 
understand what was being said.  

In November 1996, the veteran reported difficulty hearing in 
groups of people or around noise.  He had not history of 
trauma to the head, except for kicks by cattle.  He had 
worked on a ranch since 1994.  No history of tinnitus was 
provided.  Hearing was within normal limits in the right ear, 
except for mild hearing loss at 8000 Hertz.  Mild-to-moderate 
hearing loss at 4000-8000 Hertz was noted in the left ear.  A 
diagnosis of bilateral high frequency sensorineural hearing 
loss was reported.  Audiology evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
5
10
20
LEFT

5
0
10
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The average pure tone threshold in the left ear was reported 
to be 15 decibels.

A VA examination was conducted in September 1999.  The 
veteran reported decreased hearing since a head injury in 
1966 and constant moderate left ear tinnitus.  Audiology 
evaluation showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
0
5
20
LEFT

0
-5
5
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The average pure tone threshold in the left ear was reported 
to be 11 decibels.

A VA examination was again conducted in December 2001.  
Audiology evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
10
10
20
LEFT

10
5
20
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear. 
The average pure tone threshold in the left ear was reported 
to be 20 decibels.  The veteran reported constant moderate 
tonal tinnitus in the left ear since 1965.

In February 2002, the veteran provided a copy of a "Report 
of Investigation," dated November 1987, from his employment 
with U.S. Customs.  The report noted that the veteran denied 
hearing a command from another inspector.  The veteran's co-
workers confirmed that they had recognized hearing loss on 
the veteran's part.  In a statement, received in March 2002, 
the veteran stated that he lost his employment with U.S. 
Customs due to hearing impairment in January 1987.  

II. Analysis

Evaluation of Service-Connected Disability Generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Evaluation of Service-Connected Left Ear Hearing Loss

The Board notes that effective June 10, 1999, during the 
pendency of this appeal, the VA's Schedule for rating 
disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating hearing impairments and other diseases of the ear.  
64 Fed. Reg. 25208 (codified at 38 C.F.R. § 4.85-4.87).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas, 1 Vet. App. at 311.  In 
the instant case, the RO has provided the veteran notice of 
the revised regulations in the supplemental statement of the 
case, issued in October 1999.  The Board notes that much of 
the amendments related to abnormal patterns of hearing and 
evaluation in specific cases, not applicable here.  See 38 
C.F.R. §§ 4.85(c); 4.86 (effective June 10, 1999).  In that 
regard, none of the audiological tests have shown puretone 
thresholds of 55 decibels or more at the 1000, 2000, 3000 and 
4000 Hertz frequencies, nor is the puretone threshold 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz. 

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 38 
C.F.R. § 4.85 of the Schedule.  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz.  Evaluation may be made on the basis 
of pure tone threshold alone, when the examiner certifies 
that use of speech discrimination test is not appropriate.  
38 C.F.R. § 4.85(c).  Audiometric test results can be 
translated into a numeric designation ranging from level I to 
level XI to evaluate the degree of disability from hearing 
loss.  The degree of disability is determined by application 
of a rating Schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86 Diagnostic Codes 6100.  
The assignment of disability ratings in hearing cases is 
derived by a mechanical application of the Schedule to the 
numeric designation assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  The Board notes that the rating criteria set forth I 
the Tables themselves, through which this designation is 
made, were not changed by the amendment.  

Where service connection is in effect for only one ear, the 
non-service-connected ear will be rated as normal (level I), 
unless there is total deafness in the nonservice connected 
ear.  38 C.F.R. § 4.85(f) (effective June 10, 1999).  
Although the regulation became effective during the course of 
the veteran's appeal, the Board and United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") had previously followed this rule.  Boyer v. 
West, 11 Vet. App. 477, 480 (1998), aff'd on reconsideration, 
12 Vet. App. 142 (1999) aff'd Boyer v. West , 210 F.3d 1351 
(Fed. Cir. 2000).  In such a situation, a maximum 10 percent 
evaluation would be assignable.  38 C.F.R. § 4.85 (Table 
VII).  In this case, the evidence of record does not indicate 
the veteran is totally deaf in the nonservice connected 
(right) ear.  In fact, the evidence does not show pure tone 
thresholds meeting the requirements for any hearing loss 
disability of the right ear.  See 38 C.F.R. § 3.385.  

As noted above, the maximum schedular evaluation for service-
connected hearing loss in one ear, without evidence of total 
deafness in the nonservice-connected ear, is 10 percent.  In 
the instant case, the results of all post-service evaluations 
show an average pure tone threshold in the left ear of no 
higher than 21 decibels with speech recognition ability no 
lower than 84 percent.  Even if the veteran has level II 
hearing in the left ear, a compensable evaluation is simply 
not warranted under the criteria.  38 C.F.R. § 4.87, Tables 
VI and VII, Diagnostic Code 6100 (1988); 38 C.F.R. § 4.85, 
Tables VI & VII, Diagnostic Code 6100 (effective June 10, 
1999).

Contrary to the representative's assertions, the Board is 
unable to find that referral for consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
3.321(b)(1) is in order for the veteran's left ear hearing 
loss.  That provision provides that, in exceptional 
circumstances, where the Schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the Schedular criteria.  
The evidence in this case fails to show that the veteran's 
service-connected left ear hearing loss causes marked 
interference with employment, or that such has in the past or 
now requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
To the extent that the veteran's ability to obtain employment 
is impaired by his service-connected disability, 
the evaluations assigned herein under the Schedule 
contemplate such level of interference.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability."  The Board notes that the veteran's co-
workers had noted some hearing difficulty on his part.  The 
veteran currently contends that he ceased work with the U.S. 
Customs Service due to hearing loss.  However, earlier and 
more contemporaneous reports indicate that the veteran ceased 
working in 1987 due to back problems.  At that time, there 
was no mention of the veteran's hearing loss as a factor in 
the veteran's unemployment.  The veteran has not submitted 
any evidence or identified any outstanding evidence that he 
was relieved of duties or experienced marked interference 
with his employment due to service-connected left ear hearing 
loss.  The Board notes that the veteran's hearing loss, as 
tested repeatedly since 1995 is mild in his left ear only.  
The Board finds that the evidence preponderates against a 
finding that the veteran's service-connected left ear hearing 
loss causes marked interference with his employment.  

Evaluation of Service-Connected Tinnitus

As noted above, the Schedule for rating hearing impairments 
and other diseases of the ear was amended, effective June 10, 
1999.  64 Fed. Reg. 25202 (codified at 38 C.F.R. § 4.85-
4.87).  The RO has provided the veteran notice of the revised 
regulations in the supplemental statement of the case, issued 
in October 1999, including the revised criteria for 
evaluation of tinnitus.  Because the veteran's claim was 
filed before the regulatory change occurred, the Board must 
undertake a three-part analysis:  1) Determine whether the 
intervening change is more favorable to the veteran, which 
may require application of each version of the regulations to 
the facts of the case; 2) If the amendment is more favorable, 
application of that provision to rate the disability for the 
periods from and after the effective date of the regulatory 
change; 3) Application of the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000); See Karnas, 1 Vet. App. at 311; 38 C.F.R. § 3.114(a) 
(2001).  

Under the old Schedule, a 10 percent evaluation was awarded 
for tinnitus if it was persistent as a symptom of head 
injury, concussion or acoustic trauma.  38 C.F.R. § 4.78a, 
Diagnostic Code 6260 (1988).  Under the current Schedule, a 
10 percent evaluation is awarded for tinnitus that is 
recurrent.  38 C.F.R. § 4.87, Diagnostic Code 6260 (effective 
June 10, 1999).  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2001).  However, 
in cases involving a claim for an increased evaluation, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2) (2001).  

The service medical records and VA examinations note that the 
veteran's tinnitus is due to acoustic trauma due to noise 
exposure during service.  Intermittent tinnitus was noted in 
February 1995.  No history of tinnitus was noted in November 
1996.  The VA examination in September 1999 noted constant 
tinnitus, as did the December 2001 VA examination.  Although 
the veteran reported constant tinnitus since 1965 at the 
December 2001 examination, the contemporaneous medical 
records prior to September 1999 due not note persistent or 
constant tinnitus.  The Board finds that the evidence 
preponderates against a compensable evaluation for service-
connected tinnitus prior to the effective date of the new 
regulation.  Prior to that date persistent tinnitus was 
necessary for a compensable evaluation and the medical 
records fail to show persistent or constant tinnitus at any 
time prior to the effective date of the new regulation (that 
allowed for a compensable evaluation for merely "recurrent" 
tinnitus).  The 10 percent evaluation, due to the amended 
Schedule, cannot be effective prior to the effective date of 
the regulation.  38 C.F.R. § 3.114.  The Schedule does not 
provide for an evaluation in excess of 10 percent for 
tinnitus.  

As with the veteran's left ear hearing loss, the Board does 
not find that consideration of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) is in order for the 
veteran's tinnitus.  The evidence does not show that the 
veteran's service-connected tinnitus causes marked 
interference with employment, or that such has in the past or 
now requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id. 

Multiple Noncompensable Evaluations

The veteran has the following service-connected disabilities:  
Tinnitus, with a noncompensable evaluation from June 26, 
1989, and a 10 percent evaluation effective June 10, 1999; 
left ear hearing loss with a noncompensable evaluation from 
June 26, 1989; and stress fracture of the third metatarsal of 
the left foot with a noncompensable evaluation from June 26, 
1989.  

Initially, the Board notes that the RO awarded a 10 percent 
disability rating for the veteran's service-connected 
tinnitus in an October 1999 rating decision.  The RO assigned 
an effective date of June 10, 1999.  38 C.F.R. § 3.324 is 
predicated on the existence solely of noncompensable 
service-connected disabilities.  The existence of at least 
one compensable service-connected disability renders the 
issue moot.  Butts v. Brown, 5 Vet. App. 532, 541  (1993).  
The 10 percent rating for tinnitus from June 10, 1999, 
therefore renders moot the application of 38 C.F.R. § 3.324 
prior to June 10, 1999.  

A preponderance of the evidence shows that the veteran's 
noncompensable service-connected disabilities did not clearly 
interfere with normal employability prior to June 10, 1999.  
As noted in discussion supra regarding extraschedular 
evaluation, although the veteran has alleged that his hearing 
loss led to his unemployment, contemporaneous records 
indicate that his loss of employment was due to a nonservice-
connected back disability.  In addition, although U.S. 
Customs Service records note that the veteran's co-workers 
had noticed hearing difficulties by the veteran, there is no 
opinion that these hearing difficulties led to his 
unemployment.  Further, there is no indication in the record 
that mild single ear hearing loss, tinnitus, and 
nonsymptomatic stress fracture of the left foot interfere 
with "normal employability," even assuming arguendo that 
such might have an effect on the veteran's specific job.  

The Board finds that the veteran's noncompensable service-
connected disabilities were not of such character as to 
clearly interfere with normal employability prior to June 10, 
1999.  The Board concludes that the evidence is not evenly 
balanced as to this issue and that the criteria for a 10 
percent rating prior to June 10, 1999, based on multiple 
noncompensable service-connected disabilities are not met.  
38 C.F.R. § 3.324.


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

